Citation Nr: 1812099	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO. 10-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for arthritis due to trauma of the right knee.

2. Entitlement to a disability rating in excess of 20 percent for status post arthroscopy of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran provided testimony in a video conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In a March 2015 decision, the Board denied the claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In July 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) with respect to the claims on appeal and remanded the claims back to the Board, which was granted by the Court. The part of the Board's March 2015 decision that denied entitlement to an initial disability rating in excess of 10 percent for right knee laxity, is not the subject of the Joint Motion and was dismissed. The parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases for its finding that the evidence of record did not establish entitlement to increased ratings based on limitation of motion during flare-ups or when the Veteran's knees were used repeatedly over time.

In March 2017, the Board remanded the claim for further development. Additional development is required for compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks increased disability ratings in excess of 20 percent for his service-connected left knee disability and in excess of 10 percent for his service-connected right knee disability. The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5258 for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5260-5010 for arthritis. In addition, the Veteran was also awarded a separate 10 percent rating under DC 5257 for right knee laxity, effective May 22, 2009. As previously mentioned, the Veteran has not indicated that he disagreed with the assigned rating or effective date; and the issue of an increased rating for right knee laxity was dismissed by the Court as it was not subject to the July 2016 JMPR; therefore the issue is not before the Board. 

The parties agreed that a VA medical examination that failed to take into account the factors listed in 38 C.F.R. §§ 4.40 and 4.45, including those experienced during flare-ups, is inadequate for evaluation purposes. DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995). For an examination to comply with 38 C.F.R. § 4.40, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206 (internal quotation marks and brackets omitted).

The parties reinforced the principle that "[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary." Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

Following the March 2017 Board remand, the Veteran was afforded a VA examination in October 2017. However, the October 2017 VA examiner noted in his report that the Veteran was not examined during a flare-up or after repetitive use of the knees over a period of time. The VA examiner did not offer opinions as to whether the Veteran experienced additional loss of range of motion or functional loss during flare-ups or after repetitive use of the knees over a period of time and did not explain why he was unable to provide these opinions except to write that he was not examining the Veteran during a flare-up.  The examiner can estimate, if the examiner deems it feasible, any additional loss of range of motion or function loss during a flare-up or after repetitive use. Therefore, the Board finds that a remand is warranted to afford the Veteran another VA examination for a VA examiner to assess any additional range of motion loss or functional loss that the Veteran may experience either during flare-ups or when his knees are used repeatedly over time.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right and left knee disabilities.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. All necessary diagnostic testing and evaluation should be performed. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's right and left knee disabilities.

The knees should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. After all necessary diagnostic testing and evaluation is performed, the examiner is asked to:

a. Indicate whether the Veteran was examined immediately after repetitive use over time.

b. If applicable, assess any additional range of motion loss or functional loss when the Veteran's knees are used repeatedly over time.  

c. If the answer to question a. above is "no," the examiner is to explain why the testing was not performed immediately after repetitive use over time and provide an estimate as to any additional range of motion loss or functional loss that the Veteran may experience when his knees are used repeatedly over time.

d. Indicate whether the Veteran was examined during a flare-up.

e. If applicable, assess any additional range of motion loss or functional loss that the Veteran experienced during the flare-up.

f. If the answer to question d. is "no," the examiner is asked to estimate any additional range of motion loss or functional loss that the Veteran may experience during flare-ups.

If the examiner is unable to provide an estimate of any additional range of motion loss or functional loss that the Veteran may experience either during flare-ups or when his knees are used repeatedly over time, the examiner should clearly explain why that is so.

2. After the above is complete, readjudicate the Veteran's claims for higher evaluations. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



